 

 

Exhibit 10.4

February 27, 2009

 

 

 

[Name of Executive Officer]

Southern First Bancshares, Inc.

100 Verdae Boulevard, Suite 100

Greenville, South Carolina 29607

 

Dear [Name of Executive Officer],

 

            Southern First Bancshares, Inc. (the “Company”) anticipates entering
into a Securities Purchase Agreement (the “Participation Agreement”) with the
United States Department of Treasury (the “Treasury”) that provides, among other
things, for the purchase by the Treasury of securities issued by the Company.
This purchase is anticipated to occur as part of the Company’s participation in
the Treasury’s Troubled Asset Relief Program - Capital Purchase Program (the
“CPP”).

 

            As a condition to the closing of the investment contemplated by the
Participation Agreement, the Company is required to take certain actions with
respect to compensation arrangements of its senior executive officers. The
Company has determined that you are or may be a senior executive officer for
purposes of the CPP. To comply with the requirements of the CPP, and in
consideration of the benefits that you will receive as a result of the Company’s
participation in the CPP and for other good and valuable consideration, the
sufficiency of which you hereby acknowledge, you agree as follows:

 

(1)        No Golden Parachute Payments. You will not be entitled to receive
from the Company any golden parachute payment (as defined below) during any
period in which the Treasury holds an equity or debt position acquired from the
Company in the CPP, as defined by Section 111(a)(5) of EESA (as defined below)
(the “CPP Covered Period”) (or during the year following any acquisition of the
Company, to the extent required by the CPP Limitations (as defined below)). 

 

(2)        No Bonus, Retention Award, or Incentive Compensation.  You will not
be entitled to receive from the Company any bonus, retention award, or incentive
compensation during the CPP Covered Period, except for certain long term
restricted stock payments and previously determined bonus payments to the extent
permitted by Section 111(b)(3)(D) of EESA (as defined below).

 

(3)        Recovery of Bonus and Incentive Compensation. You will be required to
and shall return to the Company any bonus or incentive compensation paid to you
by the Company during the CPP Covered Period if such bonus or incentive
compensation is paid to you based on materially inaccurate financial statements
or any other materially inaccurate performance metric criteria.

 

(4)        Compensation Program Amendments. Each of the Company’s compensation,
bonus, incentive and other benefit plans, arrangements and agreements ,
including your Employment Security Agreement (all such plans, arrangements and
agreements, the “Benefit Plans”) are hereby amended to the extent necessary to
give effect to provisions (1), (2), and (3) of this letter. 

 

UST Sequence No. 701

--------------------------------------------------------------------------------

 

 

            The Company is also required as a condition to participation in the
CPP to review the Benefit Plans to ensure that the Benefit Plans do not
encourage its senior executive officers to take unnecessary and excessive risks
that threaten the value of the Company. To the extent that the Company
determines that the Benefit Plans must be revised as a result of such review, or
determines that the Benefit Plans must otherwise be revised to comply with
Section 111(b) of the EESA (as defined below) as implemented by any guidance or
regulation thereunder that has been issued and is in effect as of the closing
date of the Company's issuance of preferred stock and warrants to acquire common
stock to the Treasury pursuant to the CPP (the “CPP Limitations”), you and the
Company agree to negotiate and effect such changes promptly and in good faith.

 

(5)        Definitions and Interpretation. This letter shall be interpreted as
follows:

 

•     “Senior executive officer” means the Company’s “senior executive officers”
as defined in Q&A 2 of the Interim Final Rule issued by the Treasury at 31 CFR
Part 30, effective on October 20, 2008 (the “Interim Final Rule”).

 

•   “Golden parachute payment” shall have the meaning set forth in Section
111(a)(2) of EESA (as defined below).

 

•   The term “Company” includes any entities treated as a single employer with
the Company under Q&A 1 and Q&A 11 of the Interim Final Rule.

 

•   This letter is intended to, and shall be interpreted, administered and
construed to comply with Section 111 of the Emergency Economic Stabilization Act
of 2008 (the “EESA”), as amended by the American Recovery and Reinvestment Act
of 2009 and the regulations and guidance promulgated thereunder (and, to the
maximum extent consistent with the preceding, to permit operation of the Benefit
Plans in accordance with their terms before giving effect to this letter).

 

(6)        Miscellaneous. To the extent not subject to federal law, this letter
will be governed by and construed in accordance with the laws of the State of
South Carolina. This letter may be executed in two or more counterparts, each of
which will be deemed to be an original. A signature transmitted by facsimile
will be deemed an original signature.

 

(7)        If the Treasury does not purchase the securities contemplated by the
Participation Agreement, then this letter shall be of no force or effect. In
addition, upon such time as the Treasury no longer holds securities or debt of
the Company acquired under the CPP, this letter shall be of no further force or
effect, except to the extent required by the CPP Limitations. If you cease to be
a senior executive officer of the Company for purposes of the CPP, you shall be
released from the restrictions and obligations set forth in this letter to the
extent permissible under the CPP. If it is determined that you are not a senior
executive officer of the Company as of the date hereof, this letter shall be of
no force or effect. 

 

            The Company appreciates the concessions you are making and looks
forward to your continued leadership during these financially turbulent times.

 

 

[Signature page follows]

 

UST Sequence No. 701

--------------------------------------------------------------------------------

 

 

                                                                                          
Sincerely,

 

                                                                                          
SOUTHERN FIRST BANCSHARES, INC.

 

                                                                                          
By:     _________________________________

                                                                                          
Name: [Name of Executive Officer]

                                                                  
                        Title: 
                                                               

 

  

Intending to be legally bound, I agree with and accept the

foregoing terms on the date set forth below.

 

By:  _________________________________ 

 

Name: [Name of Executive Officer]

Title:                                                               

Date:  February 27, 2009

 

UST Sequence No. 701